DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is responsive to the following communications: the Amendment filed May 2, 2022.
	Claims 1, 3, 5-10, 12-18 and 20 are pending.  Claims 2, 4, 11 and 19 are canceled.  Claims 1, 3, 5, 9, 12, 15-17 are amended.  Claims 1, 9 and 17 are independent.
Allowable Subject Matter
Claims 1, 3, 5-10, 12-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited level map circuitry that correlates x-number units of data to a plurality of distributions of states associated with a plurality of data states, in combination with the other limitations.
With respect to independent claim 9, there is no teaching or suggestion in the prior art of record to provide the recited reliability calculation circuitry coupled to the entropy decoding circuitry, wherein the reliability calculation circuitry is configured to receive the first and the second indications from the entropy decoding circuitry, in combination with the other limitations.
With respect to independent claim 17, there is no teaching or suggestion in the prior art of record to provide the recited memory device configured to encode the data state using a low density parity check (LDPC) encoding algorithm, and error correction circuitry, comprising an LDPC decoder configured to decode the data state using an LDPC decoding algorithm, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825